Citation Nr: 1416535	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-24 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to include seborrheic dermatitis on the face, back, and arms.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 2000 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied, in pertinent part, the Veteran's claim of service connection for a skin disorder, to include seborrheic dermatitis on the face, back, and arms (which the RO characterized as seborrheic dermatitis on the face, back, and arms).  The Veteran disagreed with this decision in February 2008.  She perfected a timely appeal in August 2008.

In May 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC attempt to obtain the Veteran's service treatment records, to include a copy of her separation physical examination, and schedule her for appropriate examination to determine the nature and severity of her claimed skin disorder.  The Veteran's service treatment records subsequently were associated with her claims file and the RO documented its efforts to attempt to obtain the Veteran's separation physical examination report.  The requested examination occurred in July 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a July 2013 rating decision, the RO granted, in pertinent part, the Veteran's claims of service connection for lumbar strain, assigning a 10 percent rating effective February 17, 2007, a right shoulder strain, assigning a 10 percent rating effective February 17, 2007, neck pain (claimed as a cervical spine disability), assigning a 10 percent rating effective February 17, 2007, and for stress incontinence, assigning a zero percent rating effective February 17, 2007.  Accordingly, issues relating to lumbar strain, a right shoulder strain, neck pain, and stress incontinence are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (1997).



FINDING OF FACT

The record evidence shows that the Veteran's current skin disorder is not related to active service.


CONCLUSION OF LAW

A skin disorder, to include seborrheic dermatitis on the face, back, and arms, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In November 2006, VA notified the Veteran as part of the Benefits Delivery at Discharge (BDD) program of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was informed to submit medical evidence relating the claimed disability to active service and noted other types of evidence she could submit in support of her claim.  She also was informed of when and where to send the evidence.  After consideration of the contents of this November 2006 notice, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in March 2010 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a skin disorder.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, because this appeal involves a Benefits Delivery at Discharge (BDD) claim, the Veteran was provided with VCAA notice in November 2006 prior to her actual separation from service in February 2007.  The Veteran signed a form in November 2006 indicating that she had been provided applicable notice regarding her claims and had no additional information or evidence to submit in support of them.  This notice was provided prior to the currently appealed rating decision issued in May 2007; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

It appears that the Veteran's separation physical examination report is missing and may have been lost.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

Pursuant to the Board's May 2012 remand, the RO contacted VA's Records Management Center (RMC) and requested copies of the Veteran's complete service treatment records, to include her separation physical examination report.  The RMC notified the RO in March 2013 that no service treatment records were available for the Veteran at that facility.  The Veteran's service treatment records subsequently were associated with the claims file after requests for them were sent to the National Personnel Records Center in St. Louis, Missouri (NPRC) by the RO.  A detailed review of these records shows that a Medical History Report dated in October 2006 at the time of her separation physical examination, approximately 4 months prior to the Veteran's actual separation from service in February 2007, was included in these records; however, her separation physical examination report was not included in the records provided by the NPRC.  In July 2013, the RO formally determined that the Veteran's separation physical examination report was not available for review.  Having reviewed the record evidence, the Board finds that it is reasonably certain that the Veteran's separation physical examination report does not exist and further efforts to attempt to obtain this examination report would be futile.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Skin Disorder

The Veteran contends that she incurred a skin disorder, to include seborrheic dermatitis on the face, back, and arms, during active service.  She also contends that her current skin disorder is related to service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because a skin disorder is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at her enlistment physical examination in March 2000, clinical evaluation of the Veteran's skin was normal.  The Veteran denied all relevant pre-service medical history.

On outpatient treatment in June 2003, the Veteran's complaints included flaky/itchy scalp consistent with severe crusting.  Physical examination showed mild flaking of scalp consistent with seborrheic dermatitis.  The Veteran was advised to use anti-dandruff shampoo once a day for a minimum of 1 month to evaluate its effectiveness.  "May need to continue this shampoo long term."

Following outpatient treatment in October 2005, the diagnoses included perioral dermatitis.

In a "Report of Medical History" completed in October 2006 as part of her separation physical examination, the Veteran reported that she experienced skin disease in service.  

A review of a "Separation/Retirement Examination (Short Form)" dated on November 17, 2006, and included in the Veteran's service treatment records shows that the in-service examiner found no significant interval changes in the Veteran's medical history since her last physical examination.  

The post-service evidence shows that, on VA examination in April 2008, no relevant complaints were noted.  The Veteran's history included seborrheic dermatitis affecting the face, upper back, and upper extremities "in the past."  The Veteran "reports no symptoms or treatment today."  Physical examination of the skin showed it was normal with no scars, malignant lesions, acne, alopecia, cellulitis, ulcerations, crusting, induration, pigmentation changes, or other abnormality.  The VA examiner concluded that there was no skin disorder diagnosis because there was "no pathology on today's examination."

On VA fibromyalgia examination in May 2011, the Veteran reported that side effects of medication to treat her multiple joint pain included "[f]acial outbreaks but she does not know what medication did this."

On VA skin disease examination in July 2012, the Veteran's complaints included a constant rash on her face.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran had been diagnosed as having seborrheic dermatitis during service but no seborrheic rash was noted on her eyebrows or around her nose at this examination.  The Veteran reported that her "skin problem started in 2004."  A history of a skin problem on both cheeks and nose "treated with cream" and mild acne treated with minocycline twice a day for the past year was noted.  Physical examination showed superficial skin involvement with acne or chloracne with a few acnes on her cheeks.  The VA examiner stated that the Veteran's acne covered less than 1 percent of her body surface area, less than 1 percent of her total body surface area, and less than 1 percent of her visible surface area.  The VA examiner opined that it was less likely than not that the Veteran's skin disorder (which he diagnosed as acne) was related to active service or any incident of service.  He opined instead that the Veteran's acne "is compatible with her age."  The rationale for this opinion was that there was no evidence of seborrheic dermatitis at this examination, only acne, although the Veteran reported that her acne had begun during service.  The rationale also was that the current examination showed only minimal acne and no disfiguring skin scars.  The rationale further was that there was no evidence to support a finding that any medications taken by the Veteran for gastroesophageal reflux disease (GERD), a hiatal hernia, or muscular problems caused or aggravated (worsened beyond the normal progression) her skin disorder.  The diagnoses were acne and asymptomatic seborrheic dermatitis.  

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disorder, to include seborrheic dermatitis on the face, back, and arms.  The Veteran contends that she incurred a skin disorder during active service and experienced continuous skin disability since her service separation.  The record evidence does not support her assertions regarding an etiological link between any current skin disorder, to include seborrheic dermatitis on the face, back, and arms, and active service.  The Veteran's available service treatment records show that she denied any relevant pre-service medical history at her enlistment physical examination in March 2000 and clinical evaluation of her skin was normal.  The Veteran was diagnosed as having seborrheic dermatitis in June 2003 and perioral dermatitis in October 2005.  Although the Board notes that a copy of the Veteran's separation physical examination report is not available for review, she reported an in-service history of skin disease in a medical history report completed in October 2006 as part of this examination.  It appears that a partial copy of a short-form separation physical examination completed in November 2006 found no significant in-service changes to the Veteran's health.  Critically, it appears that, following her separation from service in February 2007, no skin disorder pathology was found and no diagnosis of a skin disability was rendered on VA examination in April 2008, approximately 15 months later.  The Board acknowledges that the lack of contemporaneous records documenting complaints of or treatment for a skin disorder, to include seborrheic dermatitis on the face, back, and arms, within 15 months of the Veteran's service separation does not preclude granting service connection for this disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim), and Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The remaining post-service evidence indicates that, although the Veteran currently experiences a skin disorder (diagnosed as acne), it is not related to active service.  The July 2012 VA examiner opined that it was less likely than not that the Veteran's skin disorder (which he diagnosed as acne) was related to active service or any incident of service.  He opined instead that the Veteran's acne "is compatible with her age."  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The July 2012 VA examiner also concluded that the Veteran's seborrheic dermatitis was asymptomatic at that examination.  This finding suggests that the Veteran's in-service seborrheic dermatitis may have resolved with treatment.  The Veteran has not identified or submitted any evidence, to include a medical nexus, which demonstrates that her current skin disorder is related to active service or any incident of service.  In summary, the Board finds that service connection for a skin disorder, to include seborrheic dermatitis on the face, back, and arms, is denied.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that her symptoms of a skin disorder have been continuous since service.  She asserts that she continued to experience symptoms relating to the skin (acne, dermatitis) after she was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a skin disorder after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a skin disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that her disorder began in service, and although she reported an in-service history of skin disease in the medical history she gave at the service separation examination, the in-service examiner who completed her short-form separation examination report in November 2006, approximately 3 months prior to her actual separation from service in February 2007, noted that there had been no changes in the Veteran's medical history since her enlistment physical examination.  (The Board observes parenthetically that the Veteran denied any relevant pre-service medical history at her enlistment physical examination.)  What the Veteran reported at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a skin disorder for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (2007) and the initial diagnosis of a skin disorder (acne) on VA examination in July 2012 (a 5-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board finds it especially significant that, although the Veteran reported an in-service history of skin disease at her VA examination in April 2008, approximately 15 months after her service separation, the VA examiner found no skin pathology to support a diagnosis of a skin disability.  The Board also finds it especially significant that, at her most recent VA examination in July 2012, the VA examiner found that the Veteran's seborrheic dermatitis was asymptomatic.

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, when she filed her service connection claim in January 2007, she reported that her skin disorder had begun during service.  On VA fibromyalgia examination in May 2011, however, she reported - for the first time - that she experienced facial outbreaks due to medication although she was not sure which of her medications had caused this reaction.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the record evidence showing that her seborrheic dermatitis currently is asymptomatic and no etiological relationship between any current skin disorder, to include seborrheic dermatitis on the face, back, and arms, and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a skin disorder, to include seborrheic dermatitis on the face, back, and arms, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


